Krupansky, J.,
concurring in part and dissenting in part. While I concur with the majority’s decision denying attorney’s fees as to relator Sweigart, I must respectfully dissent as to the remainder of the majority’s_disposition of these two cases.
In my view, both Sweigart and Bosch had an adequate remedy at law by way of appeal pursuant to R.C. 4123.519; for this reason mandamus is not a proper remedy in either case. _
Although the claimants in these cases are already participating in the Workers’ Compensation Fund based on temporary total disability, pursuant to R.C. 4123.56, and permanent total disability, pursuant to R.C. 4123.58, what is at issue in these cases is the claimants’ right to participate in additional compensation pursuant to R.C. 4123.57(C). The extent of the claimants’ disabilities has already been determined — Sweigart has been found to be temporarily, totally disabled, and Bosch has been found to be permanently, totally disabled. The extent of their disabilities is not at issue, therefore, mandamus will not lie.
In my opinion, the reasoning in State, ex rel. Foley, v. Greyhound Lines (1968), 16 Ohio St. 2d 6 [45 O.O. 2d 223], is sound and should not be overruled. Once a claimant has been found to be totally disabled pursuant to R.C. 4123.58 or 4123.56, the extent of the claimant’s disability has been decided; any issues relating to such a claimant’s right to participate in additional compensation pursuant to R.C. 4123.57(C) are, therefore, appealable.
I would, therefore, deny the writ as to Sweigart and affirm the judgment of the Court of Appeals as to Bosch.